 COMAU
, INC
. 75 Comau, Inc. 
and
 Automated Systems Workers Local 
1123, A Division of Michigan Regional Council 
of Carpenters, United Brotherhood of Carpe
n-ters and Joiners of America. 
Case 
7ŒCAŒ52106 November 5, 2010
 DECISION AND ORDER
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 On May 20, 2010, Administrative Law Judge Paul B
o-gas issued the attached decision.
1  The Respo
ndent filed 
exceptions and a supporting brief, the General Counsel 
filed an answering brief, and the Respondent filed a reply 
brief to the answering brief.
2  The G
eneral Counsel filed 
cross
-exceptions and a supporting brief, the Respondent 
filed an answering brief, and the General Counsel filed a 
reply brief.
3  The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has d
ecided to 
affirm the judge™s rulings, findings,
4 and concl
usions, 
except as set forth below,
5 to adopt his remedy as mod
i-1 We have amended the caption to reflect the fact that the admini
s-trative law judge severed Case 
7ŒRDŒ3644 
from these proceedings and 
remanded that case to the Regional Director.
 2 The General Counsel filed a motion to strik
e fn. 20 in the R
e-spondent™s brief in support of exceptions.  The Board granted this m
o-
tion by Order dated October 18, 2010.
 3 The Respondent argues that the General Counsel™s cross
-exceptions and supporting brief fail to comply with Sec. 102.46 of the 
Boa
rd™s Rules and Regulations.  We find that the General Counsel™s 
cross
-exceptions and brief are in substantial compliance with the 
Board™s Rules.  
 4 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is
 not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant ev
idence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 
(3d Cir. 1951).  
We
 have carefully examined the record and find no 
basis for reversing the findings.  
 5 We adopt the judge™s finding that the Respondent violated Sec. 
8(a)(5) and (1) by unilate
rally implementing a new health insurance 
plan in the absence of an agreement or 
a bona fide impasse.  We also 
adopt, in the absence of exceptions, the judge™s findings that the R
e-spondent did not violate Sec. 8(a)(5) and (1) by failing to vest its 
repr
e-sentatives with the authority to make proposals or enter into binding 
agre
ements an
d by submitting written proposals to the Union without 
attempting to gain authority to do so
.  However, we find it unnecessary 
to pass on the judge™s finding that the Respondent did not violate Sec. 
8(a)(5) and (1) by introdu
cing a regressive demand that t
he Union pay 
trailing costs accrued under the health insu
rance plan in the parties™ 
expired collective
-bargaining agreement, as any such finding would be 
cumulative and would not materially affect the remedy.  
See, e.g., 
Alwin Mfg. Co.,
 326 NLRB 646, 646 (
1998), enfd. 192 F.3d 133 (D.C. 
Cir. 1999).  
 fied,
6 and to adopt the reco
mmende
d Order as modified 
below.
7 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 
orders that the Respondent, Comau, Inc., Southfield, 
Michigan, its officers, agents, successors, and assigns, 
shall take t
he action set forth in the Order as modified.
 1. Substitute the following for paragraph 2(e).
 ﬁ(e) Within 14 days after service by the Region, post at 
its facilities located at 20950, 21000, and 21175 Tel
e-graph Road, Southfield, Michigan; 42850 West Ten Mi
le 
Road, Novi, Michigan; and 44000 Grand River, Novi, 

Michigan, copies of the attached notice marked ﬁAppe
n-dix.ﬂ
25  
Copies of the notice, on forms provided by the 
Regional Director for Region 7, after b
eing signed by the 
Respondent™s autho
rized representat
ive, shall be posted 
by the Respondent and maintained for 60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  In addition 

to physical posting of paper notices, notices shall be di
s-
tributed elec
tronically, such as by email, pos
ting on an 
intranet or an internet site, and/or other electronic means, 

if the Respondent customarily communicates with its 

employees by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the noti
ces are not 
altered, defaced, or covered by any other material.  In the 

event that, during the pendency of these procee
dings, the 
Respondent has gone out of business or closed any of the 
facilities involved in these proceedings, the R
espondent 
shall duplic
ate and mail, at its own expense, a copy of 
the notice to all current employees and former emplo
yees 
employed by the Respondent at the closed facilities at 

any time since March 1, 2009.ﬂ 
  Sara Pring Karpinen, Esq., 
for the General Counsel.
 Willie Rushing,
 Pro Se, 
for the Petitioner.
 6 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the judge™s remedy by requiring that 
backpay and other monetary awards shall be paid with interest co
m-pounded on 
a daily basis.
 7 We shall modify the judge™s recommended Order to provide for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  For the re
asons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not r
equire electronic distr
ibution of 
the notice.
 The Respondent may litigate in compliance whether it would be i
m-possible or unduly or unfairly burdensome to restore the health insu
r-ance coverage in effect prior to March 1, 2009.  See 
Larry Geweke 
Ford
, 344 N
LRB 628, 629 (2005).  If the Union chooses co
ntinuation 
of the unilaterally implemented health insurance coverage, then make
-whole relief for the un
ilateral change is inapplicable.  See 
Brooklyn 
Hospital Center
, 344 NLRB 404 (2005).  
 356 NLRB No. 21
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 76 Thomas G. Kienbaum, Esq. 
and
 Theodore R. Opperwall, Esq. 
(Kienbaum, Opperwall, Hardy & Pelto, P.L.C.), 
of Bi
r-mingham, Michigan, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 PAUL 
BOGAS
, Administrative Law Judge.  This 
case was 
tried in Detroit, Michigan, on N
ovember 17, 18, and 19, 2009.  
The Automated Systems Workers Local 1123, A Division of 
Michigan R
egional Council of Carpenters, United Brotherhood 
of Carpenters and Joiners of America (the Union) filed the 

orig
inal 
charge in C
ase 7
ŒCAŒ52106 on May 19, 2009, and the 
amended charge on July 28, 2009.  The Regional Dire
ctor of 
Region 7 of the National Labor Relation
s Board (the Board) 
issued the c
omp
laint on August 28, 2009.  The c
omplaint alle
g-es that Comau, Inc. (the R
espondent or the Company), has 
failed to ba
rgain in good faith in violation of section 8(a)(5) and 
(1) of the Act by: making unilateral changes to the healthcare 
benefits provided to bargaining unit employees without the 
Union™s consent and without bargain
ing to a good
-faith i
m-passe; failing to cloak its representatives with the a
uthority to 
make proposals or enter into binding agreements; submitting 
written proposals to the Union without attempting to gain a
u-thority to do so; and introducing a new demand t
hat the Union 
absorb the Respo
ndent™s liability for previously accrued health 
insurance ﬁtrailing costs.ﬂ
 On April 14, 2009, Willie Rushing, an ind
ividual, filed the 
petition in C
ase 7
ŒRDŒ3644 see
king an election to determine 
whether the Union should be de
certified as the exclusive colle
c-tive
-bargaining representative of unit e
mployees.  The Regional 
Director has determined that substantial and m
aterial issues of 
fact exist as to whether the unfair labor pra
ctices alleged in 
Case 7
ŒCAŒ52106 bear a causal re
lationship to the employee 
disaffection reflected in the filing of the decertific
ation petition.  
The Regional Director ordered that the hea
rings on C
ases 7
ŒCAŒ52106 and 7
ŒRDŒ3644 be held at the same time and place 
and requested that, in addition to servin
g as the administrative 
law judge in 
Case 7
ŒCAŒ52106, I perform the functions of 
hear
ing officer in C
ase 7
ŒRDŒ3644.  As requested by the R
e-gional Director, I conducted the consol
idated hearing and, as 
further requested by the R
egional Director, I directed 
that, u
pon 
the closing of the record, C
ase 7
ŒRDŒ3644 be se
vered from 
Case 7
ŒCAŒ52106, and a true and complete copy of the tra
n-script and exhibits be forwarded to the Regional Director.  My 

decision does not include a determination r
egarding C
ase 7
ŒRDŒ3644.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-ing findings of fact and conclusions of law.
 FINDINGS OF 
FACT
 I.  JURISDICT
ION
 The Respondent, a corporation with an o
ffice in Southfield, 
Michigan, and various plants in the metropolitan Detroit area, 

has been engaged in the design, sale, and installation of aut
o-mated industrial systems.  In conducting those business oper
a-tions 
the R
espondent annually derives
 gross revenues in excess 
of $1 million 
 and sells goods and provides services valued in 
the aggregate in excess of $50,000 from its metropolitan D
e-troit plants and offices directly to customers.  The Respondent 
admits and I 
find that it is an e
mployer engaged in commerce 
within the meaning of Se
ction 2(2), (6), and (7) of the Act and 
that the Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Background Facts
 The Respondent, a division of the Fiat automotive company, 
builds assembly lines and specialty tools for the automobile 

industry.  Since at least 2001, the Automated Sy
stems Workers 
(ASW) has represented a bargaining unit
1 of the Respo
ndent™s 
production emp
loyees, maintenance emplo
yees, field service 
employees, inspectors, and m
achinists.
2  There were over 200 
employees in the unit as of early 2009.  In about March 2007, 

the ASW affiliated with the Michigan R
egional Counsel of 
Carpenters (MRCC), United Broth
erhood of Ca
rpenters and 
Joiners of America.  The most r
ecent collective
-bargaining 
agreement between the Union and the Respondent was effe
c-
tive by its terms from March 7, 2005, until March 2, 2008.  
Prior to the expiration date, the parties entered into a
n agre
e-ment that extended the effective period of the contract indef
i-nitely, but gave either party the right to cancel the exte
nsion 
with 14 days notice.
 Officials of the Respondent and the Union began negoti
a-tions for a successor contract in January 2008.
  The Respon
d-ent™s chief n
egotiator was Edward Plawecki
Œvice
-president and 
general counsel of the Company.
3  Fred Begle, the Respon
d-ent™s director of labor relations was also a primary spokespe
r-son at the negotiating sessions, and led the Respondent™s ba
r-gaining committee when Plawecki was not present.
4  The other 
1 The record indicate
s that the bargaining unit was established at the 
Company by 1961, Tr. at pp. 382
Œ383, but does not show whether the 
ASW was the bargaining representative prior to 1981.
 2 The bargaining unit consists of:
 All full
-time and regular part
-time production and 
maint
e-nance employees, inspectors, and field service employees, e
m-ployed by Respondent at and out of its facil
ities located at 20950, 
21000, and 21175 Telegraph Road, Southfield, Michigan; and 
42850 West Ten Mile Road, Novi, Michigan; and machinists cu
r-ren
tly working at its 44000 Grand River, Novi, Michigan, facility 
who formerly worked at its facility located at 21175 Telegraph 
Road, Southfield, Michigan; but excluding all office clerical e
m-ployees, and guards and supervisors as d
efined in the Act.
 3 In Ju
ly 2009, Plawecki ended his employment with the Respon
d-
ent.  Nevertheless, at the time of his testimony in November 2009, 
Plawecki was still being paid by the Respo
ndent.
 4 I reject Plawecki™s testimony that the Respondent™s bargaining 
committee did not me
et when he was absent.  Tr. 374.  Begle, another 
witness for the Respondent, testified that he was, in fact, present when 
the full committee met without Plawecki.  Tr. 405.  B
egle stated that he 
was in charge of running the meeting for the Respondent and r
eceiving 
the Union™s proposals when Plawecki was not pr
esent.  Tr. 491
Œ492.  
Begle™s account is lent support by the Respondent™s minutes of bargai
n-
ing se
ssions, which list Begle, but not Plawecki, among the attendees at 
number of meetings of the full commi
ttee.  Respondent™s Exhibit (R 
                                                            COMAU
, INC
. 77 members of the Respo
ndent™s bargaining committee were Jim 
Sheldon (finance department), T
im Withey (manufactu
ring 
department) and Brad Pelachyk (purchasing depar
tment).  
Ozell Freeman and Bill Pol
and attended some of the early n
e-gotiating sessions, but both left the Respondent in early 2008, 
and neither attended any sessions after April 2008.  Lisa Mi
n-jares (human resources) attended meetings of a subcommi
ttee 
on healthcare, and on February 20, 200
8, a
ttended what may 
have been a meeting of the full committee.
  The Union™s chief 
negotiator was Peter Reuter, an employee of the Union.  
Other members of the Union negotiating co
mmittee were 
Darrell Robertson (president of the Union local), Daniel 
Malloy
 (vice president of Union local), David Baloga (r
e-cording secretary of the Union local), Harry Yale (treasu
r-er of the Union local), Jeff Brown (trustee of Union l
ocal), 
and Lonnie McCorvey.
5  The meetings conti
nued in 2008 
and 2009, although the parties su
spended negoti
ations for 
much of the summer of 2008 while the Respondent a
t-tempted to reach a contract with a union that repr
esented 
another group of employees.
 Early in the 2008
Œ2009 negotiations with the Union, 
Plawecki stated that the new contract would
 have to be ﬁco
n-cessionaryﬂ and that the Respondent would not pr
ovide the 
employees with anything that increased the Co
mpany™s costs 
unless the employees provided the Company with savings in 
return.  According to Plawecki, this meant that any new agre
e-ment
 would have to be ﬁcost
-neutralﬂ or create savings as co
m-pared to the expired co
llective
-bargaining agreement.  Tr. 358
Œ359.  Among the major concessions sought by the R
espondent 
were redu
ctions in the employees™ company
-provided benefits 
for hosp
italizati
on, medical treatment, dental care, and vision 
care (referred to collectively in this decision as ﬁhealt
hcareﬂ 
ben
efits).  Under the previous collective
-bargaining agreement, 
incumbent unit employees were not required to pay any prem
i-ums for their company
-provided healthcare coverage.  Al
t-hough the Respo
ndent used a ﬁself
-insuredﬂ health plan, the 
coverage was pr
ovided through Blue Cross/Blue Shield (Blue 
Cross). Under the Respondent™s proposed contract, the R
e-spondent would still be self
-insured and covera
ge would still be 
provided through Blue Cross, but the unit employees would be 
required to pay health insurance premiums for coverage.  The 
amounts of the employee premiums were significant.  The R
e-spondent™s last best offer
6 provided that each employee™s 
pre-mium payment would be between $57.28 and $453.05, per 
Exh.) 16.  Based on the evidence, I credit B
egle™s testimony that the 
Respondent™s full n
egotiating committee met during the 2008 to 2009 
time period even when Plawecki was not present, and that Begle led the 
Respondent™s neg
otiating team on those occasions.
 5 At the start of the negotiations in 2008, the Union was bargaining 
as part of a two
-union coalition.  Officials from the other union
Šreferred to in the record as ﬁthe Wisne Employees Associationﬂ
Šattended some of the ear
ly negotiating sessions, but in about August 
2008 the two unions disbanded the coalition and began separate negot
i-ations with the R
espondent.
 6 For convenience, I refer to this proposal as the ﬁlast best offerﬂ b
e-cause that is the title the Respondent plac
ed on the written proposal.  
By referring to it in that matter, I do find, or i
mply a finding, that the 
Respondent had reached the end of its rope in negotiations.
 month depending on the level of benefits chosen, the type of 
coverage (indivi
dual, two
-person, or family), and the extent of 
cost increases during the term of the contract.  Respondent 
Exhibit 3 at P
age 20.
7  The employees could also pay an add
i-tional $321.04 to $507.26 per month to obtain coverage for a 
child between 19 and 25 years of age.  The Respondent™s new 

plan also reduced the employees™ coverage in some r
espects.
 The healthcare issue became a
 sticking point between the 
parties.  The unit employees were opposed to paying health 
insurance premiums unless they received increased compens
a-tion in return.
8  The Respondent declined to increase the unit 
employees™ compensation.  In an effort to resolv
e the 
healthcare issue, the Union, on August 22, 2008, suggested an 

alte
rnative approach under which the Respondent would cease 
providing the Company™s own healthcare insurance to unit 
employees, and the Union would offer health insurance to the 
unit emplo
yees through an MRCC plan.  The hope was that, 
because the MRCC had a large nu
mber of members, using the 
MRCC plan would allow the Respondent to realize adequate 
savings wit
hout requiring the employees to pay premiums.  
Under this proposal the Respondent, 
instead of paying to f
i-nance its own self
-insured health insurance plan for unit e
m-ployees, would make contributions to the MRCC healthcare 

plan on a per
-employee basis to help cover the cost of insuring 
those employees under the MRCC plan.  In order to re
ach 
agreement on such an a
rrangement, the parties would have to 
agree on, inter alia, the amount the Respondent would contri
b-ute to the MRCC plan.  From the point of view of unit emplo
y-ees, the most not
able advantage of the MRCC health insurance 
plan was t
hat little or no insurance premiums would be r
equired 
for participating.  Like the Respondent™s health insurance plans, 
the MRCC i
nsurance was provided through Blue Cross.
 In August 2008, the Respondent™s negotiators ind
icated that 
the Company was i
nterest
ed in the Union™s idea of switching 
the unit employees to the MRCC health insurance plan.  The 
Respondent™s primary condition was that the switch had to 
adequately reduce the Company™s health insurance costs as 
compared to its health costs under the prior 
contract.  One fa
c-
tor the parties took into account when calculating the amount 
the R
espondent would save by switching was that, even after 
the unit employees were moved to the MRCC plan, the R
e-spondent would have to finish paying off remaining costs for 
the coverage that it had previously provided under the Comp
a-7 Initially, the premiums the Respondent was seeking from emplo
y-ees had been higher, but the
 amounts were reduced during negoti
ations 
in 2008.
 8 During negotiations in 2005 for the prior contract, the Union had 
chosen to forgo pay increases and bonuses in exchange for retai
ning the 
no
-premium healthcare benefit.  At about the same time, a bargain
ing 
unit of the Respondent™s employees who were represented by a diffe
r-ent union
Šthe Novi Industries Employees™ Association (NIEA)
Šaccepted the premium
-required healthcare ben
efit and received pay 
increases and bonuses in exchange.  During negotiations in 
2008
Œ2009, 
the Union™s position was that it would not agree to the diminished 
healthcare benefit that the NIEA
-represented employees were recei
v-
ing, unless the Respondent provided the Union™s members with the 
same raises and bonuses that the NIEA
-represent
ed employees had 
received for agreeing to the reduction in healt
hcare benefits.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 78 ny™s plan.  More specifically, if the Respondent di
scontinued 
the self
-insured plan, it would, for a period of approx
imately 3 
to 6 months, co
ntinue receiving bills for healthcare services that 
unit employees had used during the period when they were 
covered by the Respondent™s plan.
9 In 2008, the Respondent did not attempt to obtain an est
i-mate from Blue Cross of the amount of the ﬁtrailing costs.ﬂ  
During neg
otiations with the Union in 2008, the R
espondent 
guessed, Tr. 491, that such costs would total $1 million or 
more, often using a figure of $1,172,280.  The Union discussed 
the R
espondent™s trailing costs liability with Blue Cross, and, 
based on those discussions, co
ntended that trailing costs w
ould 
be substantially less
Šabout $500,000.  Plawecki told the U
n-ion that it was very feasible that the parties could reach agre
e-
ment on moving to the MRCC plan if the trai
ling costs were, in 
fact, less than $500,000.  In February 2009, the R
espondent for 
the first time asked its own Blue Cross contact to estimate the 
trailing costs the Company would be responsible for if it term
i-nated the self
-insured plan.  The figures that Blue Cross provi
d-ed to the Respondent were far lower than what the Respo
ndent 
had
 during neg
otiations
 been contending the switch would cost 
the Company.  The Respondent™s Blue Cross contact first est
i-mated the total amount of the trailing costs at $183,000, and 
later adjusted its estimate upward to $240,000 and then to 
$440,000.
 B.  Decl
aration of Impasse and Implementation
 The parties met more than 20 times in 2008 to neg
otiate for a 
new contract.  A federal mediator participated in the negotia
t-
ing sessions on December 2 and 3, 2008.  At the D
ecember 3 
bargaining session, the Respondent 
declared that the parties 
were at impasse, gave 14 days notice that it was cance
ling the 
contract extension, and stated that it would i
mpose its last best 
offer on December 22 when the prior contract ceased to apply.  
The R
espondent informed the Union that
, despite these actions, 
management was ﬁprepared to continue negoti
ations in order to 
agree upon and reach a su
ccessor Labor Agreement to replace 
the Labor Agreement . . . which was extended through Dece
m-ber 21, 2008.ﬂ
 In a letter to unit employees, the R
espo
ndent set forth what it 
called the ﬁkey changesﬂ that it intended to impose on Dece
m-ber 22.  R Exh. 6.  Those changes included new rules regar
ding: 
seniority; tardiness; po
ssession of various prohibi
ted items; 
employee use of a co
worker™s ﬁscan cardﬂ; 
the notice required 
from night shift employees in advance of absences; the mileage 
reimbursement rate; and, the standards for obtaining ﬁdouble 
timeﬂ and ﬁovertimeﬂ pay.  The Respondent also notified e
m-ployees that, effective March 1, 2009, it would no lon
ger offer 
the existing health insurance plans, but would i
nstead offer 
healthcare coverage through other, premium
-required, medical 
9 Witnesses for the Respondent testified that, if the Company pr
o-
ceeded with its pr
oposal to switch employees to another self
-insured 
plan, the Company would not, at that time,
 be billed for trailing costs.  
They indicated that the Respondent would, however, still incur the 
trailing costs at such time as the Company terminated the self
-insurance 
arrangement for any reason, including because it had disco
ntinued, or 
moved, the ope
ration.  This test
imony was uncontradicted.
 plans. The imposed last best offer co
ntains a notation that the 
new medical plans would be ﬁEffective March 1, 2009.ﬂ
 Betwee
n the Respondent™s announcement of the new insu
r-ance in December 2008, and the effective date of that i
nsurance 
on March 1, 2009, the Respondent took a number of steps to 
make it possible to switch the unit employees from one plan to 
the other.
10  From Jan
uary 23 to 31, 2009, the R
espondent held 
meetings to provide employees with information about the 

healthcare benefits described in the Respondent™s last best o
f-fer.  By January 31, 2009, the Respondent obtained co
mpleted 
enrollment forms for the new Co
mpan
y plan from every unit 
employee.  The Respondent r
eviewed the enrollment forms 
submitted by employees to ensure that they were properly co
m-pleted.  Then, the Respondent entered the information regar
d-ing the new healthcare insurance into the Company™s pa
yroll system so that, if the new insurance became effective, the pro
p-er deductions could be made from employees™ paychecks.  In 
addition, Blue Cross prepared new health insurance cards for 
the employees.
 None of the actions taken by the Respo
ndent prior to Ma
rch 
1 constituted a ﬁpoint of no returnﬂ for switching e
mployees to 
the Respondent™s new healthcare plan.  Begle, the Respon
d-ent™s l
abor relations director, testified that at any point prior to 
March 1, the Respondent could have chosen to continue provi
d-ing the unit employees™ old healthcare insurance, and cancel the 
plan to switch those employees to the Company™s premium
-required ins
urance.  Tr. 504
Œ505.  Indeed, u
nion officials co
n-tinued to hope that an agreement would be reached to provide 

insurance thro
ugh the MRCC plan, without the e
mployees ever 
being switched over to the Company™s premium
-required 
healthcare plan.  Union officials helped the Respo
ndent to sign 
up employees for the Co
mpany™s new plan, but only because of 
concerns that there could other
wise be a gap during which e
m-ployees would be left without any healthcare insurance.
 As of March 1, 2009, the parties had not reached an agre
e-ment on using the MRCC plan.  On that date, the Respondent 
discontinued the Company™s existing healthcare plan, an
d switched unit employees to the Company™s new, premium
-required, healthcare plan.
 C.  Healthcare Insurance Subcommittee Mee
tings
 On December 3, when the Respondent declared i
mpasse and 
notified the Union that it would impose its last best offer, the 
Respo
ndent stated that it was prepared to continue negotiations.  
Beginning on December 8 and continuing through March 20, 
2009, the parties met on approximately 10 occasions for neg
o-tiations regarding healthcare insu
rance.  In nearly all instances, 
the parties
 did not meet with their full ba
rgaining committees to 
do this, but rather with subcommittees comprised of the persons 

who were knowledgeable about i
nsurance.  The Respondent™s 
subcommittee was led by Begle.  Sheldon and Minjares were 
also members. The Uni
on™s healt
hcare insurance subcommittee 
was composed of Reuter, Rober
tson, Baloga and Molloy.  Each 
party™s subcommittee had the authority to enter into tentative 
10 I refer to the Respondent™s premium
-required healthcare plan as 
ﬁnewﬂ because it was new to the unit employees.  That plan was not 
new to the Respondent, which was already providing it to some e
m-ployees.
                                                                                                                        COMAU
, INC
. 79 agreements regarding healthcare, but not into binding agre
e-ments.  The Union™s subco
mmittee wo
uld have to take any 
tentative agreement to the membership for final a
pproval.  The 
Respondent™s subcommittee would have to obtain approval for 
tentative agreements from the Respondent™s full negotiating 

committee and/or the Respondent™s upper management. 
 Dur-ing the subcommittee mee
tings, Begle stated that he could not 
make a decision at a meeting, but rather would have to discuss 
the matter with the large bargaining group.  Each written pr
o-posal from the Respondent™s subcommittee included the stat
e-ment th
at all prior proposals were ﬁnull and void.ﬂ  A
lthough 
the Respondent now claims that it never considered the su
b-
committee meetings to be negotiations, Begle, the head of its 
subcommittee, r
epeatedly identified the subcommittee meetings 
as ﬁnegotiationsﬂ a
nd ﬁhealthcare negotiating session[s]ﬂ in his 
contemporaneous communications with the Union.  See, e.g., 
General Counsel™s E
xhibit (GC Exh. 9), GC Exh. 19, and GC 
Exh. 22.
 The subcommittee discussions focused largely, a
lthough not 
exclusively, on the amoun
t that the Respondent would pay to 
the MRCC plan for the employees™ healthcare.  The record 
shows that both parties presented multiple written proposals 

that moved them progressively closer to agre
ement on a figure 
for what the Respondent would pay to the 
MRCC plan.  The 

Union™s first subcommittee proposal, made on D
ecember 8, 
provided for the Respondent to pay $1000 per month to the 

MRCC for each unit employee enrolled in the MRCC plan.
11  This was approximately $214 less than the Respondent™s 

monthly, per
 employee, cost for the more generous healthcare 
benefit it was providing under the most recent co
llective
-bargaining agreement.  On December 8, the Respondent pr
o-posed to make contributions to the MRCC plan that had a 

ﬁweighted averageﬂ of $766 per employ
ee/per month.  The 
Respondent™s proposal actually set forth three different per
-employee contribution levels depending on the type of cove
r-age the employee chose (individual, 2
-person, or family).  
However, in order to make discussions easier, the Responde
nt 
reduced those figures to the single ﬁweighted ave
rageﬂ figure of 
$766.  Begle told the Union™s subcommittee that the $766 fi
g-ure was ﬁnegotiable.ﬂ
 At a meeting of the healthcare insurance subcommittee on 
December 15, the Respondent made a new proposal i
n which it 
increased the weighted average amount it was offering to pay 
the MRCC plan to $800 per employee/per month.  On Dece
m-ber 18, the Respondent increased its weighted average figure 
11 The Respondent submitted its bargaining notes, including those 
for the healthcare subcommittee.  R Exh. 16.  As was subs
equently 
revealed under cross examination, B
egle had altered those notes many 
months after the meetings. Tr. 476
Œ477; see also GC Exh. 38 
(attac
h-
ment is earlier version of some of the bargaining notes).  Only a few of 
the alterations made by Begle were identified at trial, but those alter
a-tions tended to favor the Respo
ndent™s litigation positions.  Begle did 
not explain why he changed the n
otes, but it appears likely that the 
changes were made in order to provide documentation more favorable 

to the Respondent.  For these reasons I do not credit the R
espondent™s 
notes of the meetings regarding any disputed matter.
 again, now to $820 per employee/per month.
12  The parties met 
next o
n January 7, 2009, after taking time off during the year
-end holiday season.  On January 7, the Respondent si
gnificantly 
increased the amount that it was proposing to pay to the MRCC 
plan.
13  The Union reacted by moving towards the Respon
d-ent™s proposal on
 January 15
Šreducing the amount it was 
see
king from the Respondent to $880 monthly for each e
m-ployee.  In its February 5 offer the Respondent made a pr
oposal 
with a weighted average of $835 per month for each co
vered 
employee.  On February 20, the Union pr
esented a healt
hcare 
proposal that met the Respondent™s $835 contrib
ution figure.  
Over the course of the contract, switching to the MRCC plan at 
that contribution level would result in significant sa
vings for 
the Respondent as compared to its costs under 
the old 
healthcare plan, even when one considered the Respondent™s 
obligation to pay the trailing costs from the old insu
rance.  At 
the end of the February 20 meeting, the Respondent™s negoti
a-tors said that they would review the Union™s proposal and ﬁget 
back toﬂ the Union.
14  It was not until March 20, that the R
e-spondent told the Union whether or not the proposal was a
c-ceptable to management.
 The Union™s agreement to the $835 fi
gure did not resolve all 
the issues that divided the parties regarding healthc
are insu
r-ance.  To begin with, a
lthough the Respondent™s ﬁweighted 
averageﬂ figure was $835 for purposes of the neg
otiations, the 
Company still wanted the figure broken down into different 
contribution rates depending on whether the enrolled employee 
had i
ndividual, two
-person, or family coverage.  That apparen
t-ly meant that if the distribution of employees enrolled in the 
various types of coverage changed, the Respondent™s ave
rage 
per
-employee payments to the MRCC plan would change as 
well.  Under the Unio
n™s single
-figure proposal, changes in that 
12 This weighted average was
 apparently based on the Respondent 
paying $392 for each of the employees who had individual co
verage, 
$881 for each of the employees who had two
-person coverage, and 
$1060 for each of the employees who had family coverage.  GC Exhs. 
16 and 17.
 13 On Janua
ry 7, the Respondent was offe
ring to pay $398 per month 
for each e
mployee with individual coverage, $900 per month for each 
employee with 2
-person coverage, and $1078 per month for each e
m-ployee with family coverage.  It is not clear that the Respondent ca
lcu-
lated a weighted average for its January 7 proposal.
 14 The Respondent contends that the U
nion™s offer had an expiration 
date.  I find that contention is not supported by the record.  At trial, the 
Respondent presented a copy of the Union™s February 20,
 2009, pr
o-
posal on the cover of which was printed ﬁexpires Tuesday, February 23, 
at noon.ﬂ  R Exh. 12.  Later the Respondent conceded that the R
e-spondent itself had added those words to the Union™s proposal, and that 

the words did not appear on the proposa
l when it was presented by the 
Union.  Tr. 263
Œ264.  I credit the testimony of u
nion witnesses who 
stated that, on February 20, Reuter opined that it was important for the 
pa
rties to reach an agreement soon, but that the Union negotiators did 
not state tha
t the Febr
uary 20 proposal had an expiration date.  The 
Respondent™s claim that its negotiators b
elieved the Union™s February 
20 proposal e
xpired at noon on February 23 is inconsistent with some 
of the Respondent™s actions.  For example, subsequent to the 
supposed 
expiration of the Union™s proposal, the Respondent made email inqui
r-ies to the Union regarding the February 20 proposal, GC Exh. 30, R 
Exh. 10 at 10
Œ52, and discussed it with the Union at a meeting on 
March 20.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 80 distribution would not affect the amount of the Respondent™s 
per
-employee payments to the MRCC plan.  Se
cond, the parties 
had not reached agreement on a system for adjusting the R
e-spondent™s payments to the MRCC 
plan in response to increa
s-es in the cost of healt
hcare insurance.  Third, the parties had not 
reached agreement on the duration of the contract.  The R
e-spondent proposed that the new contract r
emain in effect for 3 
years beginning on the date when it was 
signed, whereas the 

Union proposed that the new contract run for 3 years from the 
expiration date of the prior co
ntract.
15 The Respondent contends that a difference also remained r
e-garding some of the language used in a ﬁhold harmlessﬂ prov
i-sion that the C
ompany had proposed to relieve itself of liability 
for unit employees™ healthcare coverage or healt
hcare costs if 
the employees were switched to the MRCC healt
hcare plan.  
The record shows that there was no genuine disagreement r
e-garding this provision.  T
he Union agreed to the language that 
the Respo
ndent had proposed through most of the negotiations.  
Late in the negotiations, the Respondent d
eleted some wording 
from its version of the pr
ovision, but the Union neglected to 
include that change in its propo
sal of February 20.  Begle, in a 
February 23 email communication to Reuter and Robertson, 
asked whether the Unions™ failure to use the R
espondent™s most 
recent wording was ﬁby design or simply an omission.ﬂ  Later 
that day, Robertson r
esponded with an emai
l communication 
stating that the version of the provision the Union had used was 

the last electronic version it possessed, and that the Union 
would consider any alternative wording that the Respondent 
provided.  Robertson spoke to B
egle by phone later that
 day, 
and stated that the Union did not have a problem with the R
e-spondent™s mod
ified hold harmless language.
 The Respondent also contends that the parties had a dis
a-greement about which party would pay the Respondent™s left
o-ver bills
Šits ﬁtrailing costsﬂ
Šfor the healthcare insurance that 
the Company had been required to pr
ovide under the last co
l-lective
-bargaining agreement.  As discussed above, the R
e-spondent would continue to receive such bills for 3 to 6 months 

after switching to the MRCC plan. The R
espondent asserts that 
it was always manag
ement™s position that the Union would 
have to take responsibility for paying those leftover bills.  The 

Union™s officials, on the other hand, testified that those costs 
were treated as the Respondent™s responsibility 
until March 20 
when Plawecki unexpectedly added a demand that the Union 
pay the leftover bills.  Plawecki was not a member of the R
e-spondent™s healthcare subcommittee, and had not participated 
in the su
bcommittee discussions.
 The record shows that the heal
thcare su
bcommittees of both 
parties negotiated with the understanding that the R
espondent 
would be respons
ible for its own leftover bills from the prior 
15 The record also shows that the pa
rties had not come to agreement 
on a minor issue that was unrelated to healthcare insurance.  The Union 
proposed to deduct ten cents per hour from employees™ pay and use that 
money for a training fund.  The Respondent had not agreed to that 
provision.  Sin
ce the training fund contribution was to be paid by the 
unit employees, it does not appear that the Union™s proposal imposed 

any costs on the Respo
ndent.  During negotiations, the Respondent 
never raised the training funds deduction as an impediment to agr
ee-ment.
 insu
rance.  For the reasons discussed below, I find that it was 
not until March 20 that the Respondent
 intr
oduced a demand 
that the Union pay the Respo
ndent™s trailing costs.  Reuter, 
Baloga, and Robertson, were very clear and certain when test
i-fying that, prior to Plawecki™s March 20 announcement, the 
Respondent had never suggested that the Union take ove
r re-sponsibility for paying the Respo
ndent™s trailing costs.  Tr. 79, 
223, 241
Œ242.  The union witnesses stated that these leftover 
bills were discussed, but only as a cost to the Respo
ndent that 
would have to be out
-weighed by the savings the R
espondent 
would realize by switching from the old employer
-provided 
plan to the MRCC plan.  Tr. 195
Œ196 (Reuter), 241
Œ242, 249
Œ250 (Robertson).  On the other hand, Begle, the only subco
m-
mittee member who the Respondent called to testify, was vague 
and somewhat evasiv
e when asked whether, prior to March 20, 
the Respondent had ever stated that the Union would have to 

pay those costs.  See, e.g., Tr. 420 (ﬁQ.  Did you me
ntion to the 
Union that you expected the Union to pay for these [trai
ling 
costs] during these meetings
?   A. What we said was we cannot 
agree to an
ything unless we have a savings to the companyﬂ
.); 
Tr. 421 (Begle is asked whether, prior to March 20, the R
e-spondent had mentioned that it expected the Union to pay the 

trailing costs, and answers ﬁAgain we tol
d them we can™t have 
anything that™s going to result in som
ething that doesn™t give 
the savings over the implemented offer.ﬂ).  Indeed, Begle co
n-ceded that on March 20, when Plawecki d
emanded that the 
Union pay the Respondent™s trailing costs, ﬁit was a sh
ock to 
the Union.ﬂ  Tr. 452.  Based on the demeanor and testimony of 
the witnesses, and the record as a whole, I credit the testimony 
of Reuter, Baloga, and Rober
tson that prior to March 20 the 
Respondent had not indicated that it expected the Union to pay
 the Company™s trailing costs, or that such a conce
ssion by the 
Respondent was a condition of reaching agreement.  Rather the 

trailing costs were treated by both parties as an e
xpense to the 
Respondent that would have to be outweighed by the savings 

from s
witching from the old healt
hcare plan to the MRCC plan.
 The documentary evidence supports the testimony of union 
negotiators that, before March 20, the Respondent had never 
demanded that the Union agree to pay the Co
mpany™s leftover 
bills from the old heal
thcare plan.  The record contains multiple 
written contract proposals made by the Respondent on the su
b-ject of switching employees to the MRCC plan, but the R
e-spondent never i
ncluded language requiring the Union to take 
over responsibility for paying the R
espondent™s trailing costs.  
Even Plawecki testified that if the Union took on such a respo
n-sibility, he would expect that the responsibility would be set 
forth in the contract.  In addition, on the spread sheets that the 

Respondent and the Union used prio
r to March 20 to calc
ulate 
how much the Respondent would save by switching to the 
MRCC plan, both parties added the Respondent™s trailing costs 
from the prior insu
rance (referred to on those forms as the ﬁrun
-out costﬂ) to the Respondent™s monthly MRCC pay
ments in 
order to arrive at the total monthly cost to the R
espondent.  It is 
implausible that the parties would have presented the figures 

this way if, as the Respondent now claims, it was the Comp
a-
ny™s pos
ition before March 20 that the Union would have to
 pay those leftover bills.  Indeed, the mere inclusion of the ﬁrun
-outﬂ costs on the spread sheets suggests that those were costs to 
                                                            COMAU
, INC
. 81 be paid by the Respo
ndent, since the spreadsheets do not list 
costs to be paid by the Union or its members
Šsuch as Union 
contrib
utions to the MRCC plan, and employee co
-payments 
and deductibles.  One of the spreadsheets includes a notation 
that the Respondent™s total monthly savings from switching 

from the e
mployer™s old insurance to the MRCC insurance 
would outweigh its ﬁrun 
outﬂ costs as of the end of April 
2010
16Šafter which time the Respondent would begin to rea
l-ize net savings of $73,652 per month.  The underlying assum
p-tion of this notation is that the Respondent would be pa
ying 
those run out costs.  Finally, Begle, in a 
list that he provided to 

the Union regarding the logistical and other i
ssues relating to a 
switch to the MRCC plan, made no mention of any payments 
from the Union to cover the Respondent™s trailing costs.  GC 
Exh. 8.
 Based on my consideration of the record
, I also reject the 
Respondent™s claim that its position throughout negotiations 
was that switching to the MRCC healthcare plan would have to 
provide the Company with savings as compared to the new 
employer plan set forth in the Respondent™s last best offe
r.  
Rather, the evidence shows that the Respo
ndent™s position was 
that switching to the MRCC plan would have to provide the 
Company with adequate savings as compared to the more e
x-pensive plan required by the last contract, but not as co
mpared 
to the far
-less
-generous plan that the Respo
ndent proposed in 
its last best contract offer.  The Respondent™s claim to the co
n-trary is rebutted by the fact that the Respondent™s own pr
o-posals called for Employer co
ntributions to the MRCC plan that 
were greater than th
e Employer™s cost for the plan in the Co
m-pany™s last best offer.  Specifically, a
lthough the Respondent 
calculated its monthly cost for the new company plan at som
e-where between $766 and $790 per employee, it made succe
s-sive proposals for contributing $800
, $820, and $835 per e
m-ployee to the MRCC plan.  These were the R
espondent™s own 
proposals, and its willingness to make such proposals is inco
m-patible with the subsequent a
ssertion that its position was that 
switching to the MRCC plan had to create a savin
gs over the 
Company™s proposal for a plan that would cost the Company 

$766 to $790 per employee.  When asked about this, Begle 
testified that the employer must have increased its proposed 
MRCC contrib
ution figures above $790 per employee upon 
discovering t
hat the cost of the Company™s new plan was hig
h-er than initially thought.  However, Begle did not claim to be 
certain regarding this, and could not say what the higher cost 
estimate was for the new co
mpany plan.  The Respondent did 
not present a single doc
ument to substantiate the notion that it 
had revised its estimate of the per
-employee cost of the new 
employer
-provided plan to a figure in e
xcess of the $800, $820, 
or $835, even after I queried whether such documentation e
x-isted.  Indeed, the spreadsheet
 that the Respondent provided to 
the Union on December 16, 2008, reports that the R
espondent 
was offering to contribute $800 per e
mployee/per month to the 
16 See GC Exh. 21 (Cost Run Out Breaks Even End of April 2010).  
This was based on the estimate that the total trailing costs would be 
$1,172,280.  Obviously the net savings would begin much earlier than 
April 2010 given that the trailing costs wer
e subsequently found to be 
well under half that amount.
 MRCC even though the same spreadsheet reports that the cost 
for the new company plan was only $767 pe
r employee/per 
month.  GC Exh. 17 (attachment to 12/19/08 email); R Exh. 4, 
at p. 4
-000013 (attachment to 12/16/08 email).
 Moreover, the Union™s officials credibly testified that the 
Respondent™s position during the subcommittee discussions 
was that switc
hing to the MRCC plan did not have to create 
savings over the new employer plan, but rather over the old 

employer plan required by the e
xpired collective
-bargaining 
agreement, see, e.g., Tr. 194, 243, and even some statements by 
company officials undercut t
he Respondent™s claim to the co
n-trary.   For example, Plawecki testified that the Respondent™s 
position was that any new agreement would have to be ﬁcost 
neutralﬂ or create savings 
as co
mpared to the expired collective 
bargaining agreement
.  Tr. 358
Œ359.  
Based on all the r
ecord 
evidence on the subject, I conclude that both parties understood 

that they were negotiating for an MRCC plan that would be a 

compromise between the cost of the Respo
ndent™s old health 
plan and the cost of the much
-less
-generous plan
 that the R
e-spondent had proposed, not for an MRCC plan that would e
x-ceed even the Respondent™s proposal in terms of the employee 

conce
ssions it afforded the Company.
  D.  Meeting on March 20, 2009
 Prior to March 20, 2009, the Respondent did not tell the U
n-ion whether it would a
ccept the Union™s February 20 proposal.  
By the time the parties met again, on March 20, the March 1 
effective date for the employer™s new healthcare plan had 
passed, and the Respondent had switched the unit emplo
yees to 
that plan.  
The Union asked to meet earlier than March 20, but 
the Respondent was unavai
lable.  Shortly before the March 20 
meeting, Plawecki began to hear rumors that some employees 
were interested in decertifying the Union.  Du
ring meetings 

around this time, the R
espondent urged the Union to reach a 
new collective
-bargaining agreement and tried to mot
ivate the 
Union by stating that a new contract would nullify the decert
i-fication effort.  Tr. 80, 181 (Reuter).  The Respondent told the 

union committee to take a co
ntra
ct to the membership, even if it 
was not the R
espondent™s last best offer, and bring the member
-ratified proposal back to the Respondent.  Tr. 234 (B
aloga).
 On March 20, at the Union™s request, the parties met with 
their full bargaining co
mmittees.  Given 
that on February 20 the 
parties had esse
ntially reached agreement regarding the level of 
the Respondent™s contribution to MRCC plan, Rober
tson hoped 
that the Union would leave the March 20 meeting with a tent
a-tive agreement to present to the membership for
 a vote.  Ho
w-ever, shortly after that meeting started, Plawecki announced 
that the R
espondent had a problem with the Union™s February 
20 proposal.  Plawecki stated that the Respo
ndent wanted to 
know how the Union was going to go about paying the R
e-spondent
™s trailing costs from the old healthcare plan.  There 
would be no agre
ement, Plawecki stated, unless those costs 
were paid by the Union.  The Union negotiators were su
rprised 
by this new demand, and even Begle testified that it ﬁwas a 
shock to the Union.ﬂ
  Reuter r
esponded to Plawecki, ﬁ[W]ait, 
why would the U
nion have to pay this because the trailing costs 
was [the Respondent™s] old bills.ﬂ  The March 20 meeting las
t-ed only about 10 minutes, and essentially ended after the e
x-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 82 change between Plawecki and Re
uter regarding the trailing 
costs.
 Subsequent to the March 20 meeting, the Union requested 
that the Respondent meet with it to discuss a contract, see, e.g., 
GC Exh. 39, but no fu
rther meetings have been held.
 E.  Prior Related Charges
 Prior to filing the 
charge that underlies the complaint in this 
case, the Union filed other charges (
cases 
7ŒCAŒ51886 and 7
ŒCAŒ51906) challenging the Respondent™s December 22 unila
t-eral implementation.  On May 29, 2009, after an invest
igation, 
the Regional Director dismissed 
those charges.  The Union 
appealed the dismissal to the General Counsel™s Office of A
p-peals, and on August 31, 2009, the General Counsel d
enied that 
appeal, stating:
  Regarding the Employer™s December 22, 2008 impl
e-mentation of terms and co
nditions of empl
oyment for unit 
employees represented by the Union, the evidence esta
b-lished that the parties were at a lawful impasse when the 
implementation occurred.  Further, the Employer™s co
n-duct at, and away from, the bargaining table was not i
n-dicative of bad fait
h or an unlawful intent not to reach 
agreement.
  R Exh. 14 at 14
Œ9. Before the action by the General Counsel™s Office of A
p-peals, the Union filed the new charge that underlies the co
m-plaint in this case, and amended that charge to add an all
egation 
that th
e Respondent violated the Act by unilaterally implemen
t-ing a new health insurance plan on March 1, 2009, in the a
b-sence of a bona fide impasse.
17  Prior to the trial in this ma
tter, 
the Respondent made a motion for partial summary jud
gment 
on the grounds t
hat the dismissal of the prior charges, and the 
General Counsel™s denial of the appeal of that dismissal, pr
e-cluded the allegation in the instant proceeding that the R
e-spondent™s new healthcare plan was unlawfully impl
emented.  
In an Order dated November 1
6, 2008, the Board d
enied that 
motion, stating that the Respo
ndent had ﬁfailed to establish that 
there are no material issues of fact and that it is entitled to 

judgment as a matter of law.ﬂ  GC Exh. 1(n).  In a footnote, the 

Board stated, ﬁThe Respondent 
may renew all of its arguments 
at the hearing before the administrative law judge.ﬂ
 F.  Complaint Allegations
 The complaint alleges that the Respo
ndent violated Section 
8(a)(5) and (1) on about March 1, 2009, by changing the hosp
i-17 The Union filed the amendment to the charge on the advice of the 
Board agent inve
stigating the charge.  The Board agent™s action in 
providing that advice was consistent with the General Counsel™s 
Casehandling Manual (U
nfair Labor Practices), which instructs Board 
agents, in consultation with their supervisors, to revise allegations to 

adjust to developments in the case, and provide the charging party with 
an opportunity to amend the charge in order 
to pursue additional alleg
a-tions.  Casehandling Manual Sections 10052.6, 10052.7, and 10062.5. I 

reject the notion, forwarded by the Respondent, that by complying with 
these requirements of the Casehandling Manual, the Board agent 
demonstrated that ﬁ[s]he 
obviously had become an advocate for the 
Char
ging Partyﬂ or had in any way acted inappropriately.  See Brief of 
Respondent at 21, fn.7.
 talization, medical, denta
l, and vision care benefits of bargai
n-ing unit e
mployees without the Union™s consent and without 
bargaining to a good
-faith impasse.  The complaint further 
alleges that the Respondent violated Section 8(a)(5) and (1) 
during negotiations for a successor col
lective
-bargaining 
agreement by: failing to cloak its representatives with the a
u-thority to make pr
oposals or enter into binding agreements; 
submitting written proposals to the Union wit
hout attempting to 
gain authority to do so; and on about March 20, 200
9, by intr
o-ducing a new demand that the Union pay the Respondent™s 

accrued health insurance trai
ling costs.
 III.  ANALYSIS AND DISCUSS
ION
 A.  Respondent™s Unilateral Implementation of
 New Healthcare Plan
 The Board has held that when ﬁparties are engaged in
 neg
o-tiations for a collective
-bargaining agreement,ﬂ the e
mployer™s 
obligation to refrain from unilateral changes regarding mand
a-tory su
bjects ﬁ‚extends beyond the mere duty to provide notice 
and an opportunity to bargain about a pa
rticular subject; rathe
r it encompasses a duty to r
efrain from implementation at all, 
absent overall impasse on bargai
ning for the agreement as a 
whole.ﬂ‚ 
Register
-Guard
, 339 NLRB 353, 354 (2003), quo
ting 
RBE Electronics of S.D., Inc.
, 320 NLRB 80, 81 (1995); 
Bo
t-tom Line Enterpr
ises
, 302 NLRB 373, 374 (1991), enfd. sub 
nom. 
Master Window Clea
ning v. NLRB
, 15 F.3d 1087 (9th Cir. 
1994) (Table). The employer™s obligation to r
efrain from such 
changes survives the expiration of the contract, and failure to 
meet that obligation is a vi
olation of Se
ction 8(a)(5) and (1) of 
the Act.  
Newcor Bay City Division
, 345 NLRB 1229, 1237 
(2005); 
Made 4 Film, Inc.
, 337 NLRB 1152 (2002).
 In this case, there is no dispute that the Respondent unilate
r-ally changed the employees™ healthcare benefits and
 that such 
benefits are a mandatory subject of bargaining.
18  The dis
a-greement centers on the Respondent™s contention that the pa
r-ties were at a bona fide impasse in negotiations when the Co
m-pany made the unilateral change.  An employer generally may 

imple
ment some or all of the terms and conditions of emplo
y-ment that are reasonably comprehended by the e
mployer™s pre
-impasse proposals if the parties have reached an overall i
m-passe.  
Richmond Ele
ctrical Services
, 348 NLRB 1001 1003 
(2006); 
Lihli Fas
hions Cor
p., 317 NLRB 163, 165 (1995).  The 
General Counsel argues that the Respondent was not entitled to 
unilaterally implement the new healt
hcare plan for two reasons.  
First, the General Counsel contends that the parties never 
reached a bona fide impasse in neg
otiations for a new 
healthcare plan, even though they had reached impasse regar
d-ing other elements of the Respondent™s last offer.  Second, the 
General Counsel argues that even if the parties were at impasse 
regarding healthcare benefits when the Responden
t implemen
t-ed various non
-healthcare provisions of its last best offer on 

December 22, 2008, that impasse had been broken by March 1, 
2009, when the Respondent implemented the terms relating to 

healthcare.  As the Board has held, unilateral implement
ation 
18 In its amended/supplemental answer, the Respondent admitted that 
the unilaterally i
mplemented hospitalization, medica
l, dental and vision 
care benefit is a mandatory subject of bargaining.  GC Exh. 1(j).
                                                                                                                        COMAU
, INC
. 83 violates Section 8(a)(5) even when the parties have reached 
impasse, if at the time of implementation the impasse no longer 

exists.  
Jano Graphics, Inc.
, 339 NLRB 251 (2003); see also 
Richmond Electrical
, 348 NLRB at 1003
Œ1004 (if impasse is 
broken, the pa
rties™ duty to bargain is revived).  For the reasons 
discussed below, the second of the General Counsel™s arg
u-ments is persuasive, and I find the Respondent violated Section 
8(a)(5) and (1) when it unilaterally impl
emented a healthcare 
proposal.
19 ﬁAs a re
curring feature in the bargaining process, impasse is 
only a temporary deadlock or hiatus in negotiations ‚which in 

almost all cases is eventually broken, through either a change of 
mind or the application of economic force.™ﬂ  
Charles D. B
o-nanno Linen Ser
vice v. NLRB
, 454 U.S. 404, 412 (1982); 
McClatchy Newspapers
, 321 NLRB 1386, 1389 (1996), enfd. 
131 F.3d 1026 (D.C. Cir. 1997), cert. denied 524 U.S. 937 
(1998).  Anything that creates a new possibility of fruitful di
s-cussion breaks an impasse, even if it 
does not create a likel
i-hood of agreement.  
Pavilions at Forrestal
, 353 NLRB 540, 
540 (2008); 
PRC Recording Co.
, 280 NLRB 615, 640 (1986), 
enfd. 836 F.2d 289 (7th Cir. 1987); see also
 AMF Bow
ling Co.
, 314 NLRB 969, 978 (1994)
, enf. denied
 63 F.3d 1293 (4th
 Cir. 
1995) (I
mpasse exists when both parties believe they are at the 
end of their rope and that further bargaining would be futile).  

The record in this case reveals that, far from being at impasse, 
the parties were in the midst of productive discussions 
regar
d-ing a compromise at the time the Respondent unilaterally i
m-plemented its healthcare plan on March 1, 2009.  In January 
and February 2009, there were approximately five subcommi
t-tee meetings during which the parties presented written pr
o-posals that mo
ved them progressively closer to agreement on 
the subject of healthcare.  Any prior impasse regarding 

healthcare ceased to exist as of January 7, 2009, when the R
e-spondent made a wri
tten proposal that significantly increased 
the per
-employee contribution t
he Company was offering to 
make to provide coverage under the MRCC healthcare plan.
20  19 I need not decide whether the parties were at impasse regarding 
healthcare on December 22, 2008, when the Respondent i
mplemented 
much of its last best offer, since ev
en if there had been an impasse at 
that time, I find, for the reasons discussed below, that there was no 
legally cognizable impasse on March 1, 2009
Šthe date when the R
e-spondent unilaterally implemented its healthcare plan.  See 
Jano 
Graphics, Inc.
, 339 NL
RB at 251.
 20 The Respondent suggests that these sessions were something less 
than ﬁnegotiations.ﬂ  That claim is dubious, given, inter alia, that, du
r-ing those subcommittee meetings, agents of both sides presented, and 
discussed, multiple written proposal
s for provisions of a labor contract.  
Moreover, as stated above, in contemporaneous communications to the 

Union, Begle repeatedly referred to the subco
mmittee meetings as 
negotiations.  The Respondent™s own witnesses stated that the su
b-
committee had autho
rity to enter into ﬁtentative agreements,ﬂ although 
such agreements would require further approval before becoming final.  
Even assuming that Begle did not have actual authority to negotiate on 
behalf of the Respo
ndent during these sessions, it is clear th
at he had 
ﬁapparent authority.ﬂ  Such authority exists when, as here, ﬁ‚the princ
i-pal does something or permits the agent to do something which reaso
n-
ably leads another to believe that the agent had the authority he pu
r-ported to have.ﬂ‚ 
Cablevision Industr
ies
, 283 NLRB 22, 29 (1987) 
(quoting 
Hawaiian Paradise Park Corp. v. Friendly Broadcasting Co.
, The pos
itions of the parties continued to converge after that, 
and, on February 20, the U
nion made a proposal that essentially 
agreed to the amount the R
espondent had of
fered to contribute 
towards coverage under the MRCC plan.  Although that pr
o-posal did not resolve all issues regarding healthcare, it did bring 
the parties the closest they had yet been to agreement on a 
compromise.  At the end of the February 20 session, 
the R
e-spondent™s negotiators told the union negotiators that they 

would review the Union™s proposal and ﬁget back toﬂ the union 

negoti
ators.  When the Respondent unilaterally implemented its 
own healt
hcare plan on March 1, the Company™s negotiators 
had not
 yet r
esponded to the Union™s proposal, or provided the 
Union with any indication about whether the Co
mpany would 
accept that proposal.  Given the above, it is clear that any i
m-passe that may have existed when the Respondent implemented 
most of its pr
opose
d contract on December 22, 2008, had been 
broken as of the time the Respondent unilaterally implemented 
its own healthcare proposal on March 1, 2009.  At that point 
neither party, and certainly not the Union, was shown to be at 
the end of its rope, and the
 parties™ proposals had left them 
positioned for further fruitful negotiations.
 The Respondent argues that I should not find its unilateral 
implementation of the healthcare plan unlawful for a number of 

reasons.  First, the Respondent contends that while i
ts new 
healthcare plan was not ﬁeffe
ctiveﬂ until March 1, 2009, the 
Company had already ﬁimplementedﬂ that plan on Dece
mber 
22, 2008, along with the rest of its last best offer.  Accor
ding to 
the Respondent, since the parties were at impasse on December 
22 when the plan was implemented, it does not ma
tter whether 
the parties were at impasse on March 1 when the plan was 

made effective.  The semantic distinction upon which this a
r-gument relies
Ši.e., between when a unilateral change is i
m-plemented and when a u
nilateral change is effective
Šfails not 
only as a matter of s
emantics, but also under the facts of this 
case and the applicable law.
 To begin with semantics, Webster™s Dictionary defines ﬁi
m-plementﬂ as ﬁ1. To put into e
ffect. . . .ﬂ  Webster™s II, New 
Rive
rside University Dictionary (1984).  Thus, it would seem 
fair to say that a change is generally not implemented until it 
has been put into effect.  The Respondent provides no contrary 
citation indicating that a change can be implemented without 
being put i
nto effect.
 Even assuming that the definition of ﬁimplementﬂ is broad 
enough to encompass a final a
ction that has not yet been given 
effect, the evidence in this case shows that the Respo
ndent did 
not take any final action on December 22, 2008, r
egarding t
he 
announced change in healthcare benefits.  B
egle, the head of 
the Respondent™s healthcare su
bcommittee, testified that prior 
to the March 1 effe
ctive date of the new healthcare benefits, the 
414 F.2d 750, 756 (9th Cir. 1969)); see also 
Contemporary Guidance 
Services
, 291 NLRB 50, 64 (1988).  At any rate, even were I to accept 
that the su
bcommittee m
eetings were something less than negotiations, 
it would not affect my conclusion since impasse is broken not only by  

negotiations, but by anything that creates a new po
ssibility of fruitful 
discussions.  
Pavilions at Fo
rrestal
, 353 NLRB 540, 540; 
PRC
, 280
 NLRB at 640.  Whatever one calls the subcommittee meetings in Jan
u-
ary and February 2008, it is clear that they created and advanced the 
possibility of future fruitful discu
ssions.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 84 Respondent had not taken any steps that would have pr
evented 
the Company from abandoning its plan to make the change.  In 
addition, prior to March 1, not a single unit employee was co
v-ered by the Respondent™s new healthcare plan.  Indeed, accor
d-ing to the Respondent™s own claims, it did not even mail e
n-rollment forms 
to unit employees until January 14, 2009
Šafter 
the Respondent™s January 7 pr
oposal bringing the parties closer 
to a compromise on healthcare insurance.  A change in terms of 
employment cannot reasonably be viewed as ﬁimpl
ementedﬂ 
for unit employees at a ti
me when that change is not being a
p-plied to a single one of those employees and the employer has 
not passed a ﬁpoint of no returnﬂ committing it to make the 
change at all.
21  To put it succinctly, what the R
espondent did 
in December 2008 regarding healthca
re amounted to an a
n-nouncement of intent to impl
ement the new plan on March 1
Šnot the impleme
ntation of such a plan.
 The Respondent has not cited any legal authority showing 
that the rule permitting an employer to unilaterally implement 

changes at impasse,
 also permits an employer to proceed with a 
change that its officials announced at impasse, but had not yet 
implemented when i
mpasse was broken.  What indications I 
find in the reported decisions suggest that, to the co
ntrary, the 
employer must refrain fro
m taking further action to implement 
a change under such circumstances.  In 
PRC R
ecording Co.
, supra, the employer claimed that the parties had reached i
m-passe and that management was, therefore, entitled to unilate
r-ally change its job co
mposition system. 
 The Board affirmed 
the administrative law judge™s concl
usion that the change was 
unlawful because, even if impasse existed at the time the e
m-ployer initiated the change, that impasse was subsequently br
o-ken before the change was completed.  ﬁ[E]ven if the
 initiation 
of unilateral action would be protectedﬂ by the existence of 
impasse, the administrative law judge e
xplained, that unilateral 
action ﬁmust cease when, as here, the impasse is immediately 
broken.ﬂ  280 NLRB at 640.
22  In 
Bryant & Stratton Bus
iness, the employer argued that it was entitled to continue with a 
change to e
mployees™ retirement/termination benefits that the 
employer announced at impasse, even though impasse was 
broken between the time when the employer began to impl
e-ment the change and
 the time when the change actually became 
effective for employees.  The administrative law judge found 
that the union proposals brea
king the impasse were not ﬁtoo 
lateﬂ to preclude the Respondent from unilaterally implemen
t-ing the previously announced chan
ge in benefits.  327 NLRB 
21 This distinguishes the instant circumstance from one in which a 
new wage
 plan is put into effect, but some of the raises sche
duled under 
that wage plan will not be triggered until later dates.  In that instance, if 
the e
mployer has implemented the new wage plan it has passed the 
point of no return and cannot simply choose to i
gnore its obligation to 
provide the raises when the triggering dates a
rrive.  See, e.g., 
Daily 
News of Los Angeles
, 315 NLRB 1236, 1238 (1994), enfd. 73 F.3d 406 
(D.C. Cir. 1996), cert. denied 519 U.S. 1090 (1997).
 22 The Board affirmed the administrative 
law judge™s rulings, fin
d-
ings, and conclusions, and adopted the recommended order as mod
i-fied.  Id. at 615; see also id. at 616 (While di
ssenting on other issues, 
Chairman Dotson makes clear that the Board unanimously co
ncluded 
that the judge was correct i
n determining that the unilateral impleme
n-
tation was unlawful.).
 1135, 1149 (1999), enfd. 140 F.3d 169 (2d Cir. 1998)
.  The 
Board affirmed the judge™s co
nclusion, but did not pass on the 
reasoning discussed above.  Id. at 1135 fn. 2.  Sim
ilarly, since 
there was no i
mpasse on March 1, the Respon
dent was not free 
to unilaterally implement a change to healthcare benefits on 
that date, even assu
ming the parties had been at impasse when 
the Respondent announced the change and began to prepare for 
implementation.
 Consideration of the reasoning behind 
the rule that permits 
an employer to unilaterally implement changes at i
mpasse also 
weighs against applying that rule to the facts of this case.  In its 

decision in 
McClatchy Newsp
apers, Inc.
, the Board explained 
that ﬁthe impasse doctrine allowing impleme
ntation of emplo
y-er proposals is legitimated only as a method for breaking the 
impasse.ﬂ  321 NLRB at 1389
Œ1390.  When the Respo
ndent 
finally implemented the new healthcare plan on March 1, there 

was no impasse that needed to be broken.  Rather negoti
ation
s were ongoing and making progress towards a compr
omise.  
Under these circumstances, the March 1 i
mplementation cannot 
be seen as ﬁa method for breaking impasse,ﬂ and ther
efore the 
only basis on which such an implementation could be ﬁlegit
i-matedﬂ was lacki
ng.  If anything, the Respondent™s a
ction had 
the opposite effect by interrupting progress towards a compr
o-mise.
 The Respondent argues that the Ge
neral Counsel™s decision 
affirming the dismissal of prior charges by the Union, precludes 

a finding in the ins
tant case that the healthcare plan was impl
e-mented on March 1, 2009, rather than, as the Respondent a
s-serts, on December 22, 2008.  According to the Respondent, I 
am bound by the General Counsel™s decision u
pholding the 
charge dismissal, and that decision 
necessarily encompasses a 
finding that the Respondent lawfully impl
emented all elements 
of its last best offer, including the new healthcare plan, on D
e-cember 22, 2008.
23  This a
rgument fails on two accounts.  First, 
the Ge
neral Counsel™s authority not to 
file a complaint on a 
particular charge ﬁdoes not bind the ALJ or the NLRB in a 

separate but related case.ﬂ  
Cox Publis
hing of Ohio v. NLRB
, 402 F.3d 651, 668 (6th Cir. 2005); 
Bryant & Stratton Bus. Inst., 
Inc. v. NLRB
, 140 F.3d 169, 185 (2d Cir. 1998); se
e also 
B.A.F., Inc.
, 302 NLRB 188, 193 (1991) (administrative di
s-missal or refusal to proceed on a charge is not an adjudication 

on the merits, and does not preclude further litigation of the 

subject matter of that charge), enfd. 953 F.2d 1384 (6th Cir. 

1992); 
Kelly™s Private Car Service
, 289 NLRB 30, 39 (1988) 
(same), enfd. 919 F.2d 839 (2d Cir. 1990).  Therefore, litigation 
regarding the subject matter of the earlier charges is not pr
e-cluded.
 I considered precedent, cited by the Respondent, which pr
o-vides
 that an administrative law judge or the Board cannot 
make a decision that effectively reverses the General Counsel™s 
exercise of prosecutorial discretion not to issue an unfair labor 

practices complaint.  See, e.g., 
Service Employees
, 211 NLRB 
23 The Respondent pursued this same line of argument in its pretrial 
motion to the Board for partial summary judgment.  As discussed 
above, the Board rejected the arg
ument and denied the moti
on, but 
stated that the Respo
ndent could renew all of its arguments before the 
administrative law judge.
                                                                                                                        COMAU
, INC
. 85 982, 984 (1
974); 
Time Square Stores Corp.
, 79 NLRB 361, 365 
(1948), 
Cox Publishing
, supra.  However, that precedent is 
inapplicable b
ecause, the General Counsel™s action on other 
charges notwithstanding, the General Counsel decided based on 
this
 charge and 
this
 inves
tigation to authorize an u
nfair labor 
practices complaint alleging that the Respondent unla
wfully 
changed employees™ healthcare benefits on March 1.  Ther
e-fore, action by the Board or myself to find such a vi
olation 
cannot reason
ably be seen as an improper
 usurpation of the 
General Counsel™s prosecutorial discretion.
 Second, the General Counsel™s decision to affirm the dismi
s-sal of prior charges filed by the Union does not encompass a 
conclusion that the Respondent implemented its healt
hcare plan 
along with
 other portions of its contract offer on D
ecember 22, 
2008.  In the prior case, the General Counsel found that the 
implementation on December 22 was lawful because the parties 
were at impasse on that date.  However, the General Counsel, 

did not specify whi
ch terms the Respondent impl
emented on 
that date, did not state that the Respondent impl
emented the 
entire contract pr
oposal, and made no mention of the healthcare 
plan.  Since at impasse an employer is entitled to choose to 

implement some aspects of its p
rior proposal, even while it 
chooses not to implement others, see 
Richmond Electrical Se
r-vices
, supra, 
Lihli Fashions,
 supra, a conclusion that the i
m-plementation on December 22 was lawful (even if co
rrect) does 
not mean that the healthcare provisions of t
he R
espondent™s last 
best offer were implemented on that date.  The evidence shows 
that, to the contrary, the Respondent did not implement its new 
healt
hcare plan until March 1, 2009.
 I find that the Respondent violated Se
ction 8(a)(5) and (1) by 
changing 
employees™ healthcare benefits without the Union™s 
consent and in the absence of a bona fide impasse.
 B.  Respondent™s March 20 Demand that Union
 Pay Trailing Costs
 The General Counsel alleges that the Respondent intentiona
l-ly created an impediment to agre
ement when, on March 20, it 
introduced an onerous demand that the Union take over the 
Respondent™s responsibility to pay the trailing costs for the 
insurance the Company had been required to provide under the 
last collective
-bargaining agreement.  A
ccordin
g to the General 
Counsel, by intentionally creating this new impediment to 
agreement, the Respondent failed to meet its duty to bargain in 
good faith with the Union and vi
olated Section 8(a)(5) and (1).
 The Board has stated that ﬁRegressive bargaining . . 
. is not 
unlawful in itself; rather it is unlawful if it is for the pu
rpose of 
frustrating the possibility of agreement.ﬂ  
U.S. Ecology Corp.
, 331 NLRB 223, 225 (2000), citing 
McAllister Bros.
, 312 NLRB 
1121 (1993); see also
 Houston County Electric Coo
pera
tive
, 285 NLRB1214, 1214 (1987) (regressive bargai
ning tactics that 
are ﬁdesigned to frustrate bargainingﬂ are ﬁan i
ndicium of bad
-faith bargai
ningﬂ).
 The Respondent™s March 20 demand regarding the trailing 
costs is fairly characte
rized as regressive.  The
 record, and in 
particular the documentary evidence, makes clear that in Jan
u-ary and February 2009 the healt
hcare subcommittees of both 
parties bargained with the understanding that, if the MRCC 
healthcare plan was implemented for unit employees, the R
e-spo
ndent would pay its own trailing costs from the prior 
healthcare insurance.  During that period, the parties moved 

progre
ssively closer to a mutually acceptable compromise on 
how they would share the costs of switching to the MRCC i
n-surance.  Then, on Marc
h 20, Plawecki attended the pa
rties™ 
bargaining session and, for the first time, introduced a regre
s-sive demand that the Union take over the Company™s respons
i-bility for pa
ying leftover healthcare bills.
 Although the Respondent bargained regressively, I fi
nd that 
the record does not establish that the Respondent i
ntroduced the 
new demand for the purpose of creating an impediment to 
agreement.  Even before the Respondent intr
oduced the new 
demand, there were a number of issues about which the pa
rties 
had bee
n unable to reach agreement.  The areas of disagreement 
included: whether the Respondent™s per
-employee contribution 
would be the same regardless of the type of coverage the e
m-
ployee was enrolled for; the method by which the Respondent™s 
payments to the MR
CC plan would be adjusted to account for 
increases in healthcare insurance costs; and the duration of the 
contract.  These are significant diffe
rences and while none of 
them were insurmountable the record does not show that their 
resolution was imminent wh
en the R
espondent made the new 
demand regarding trailing costs.  Thus, the suggestion that the 
Respondent introduced the trailing costs d
emand in order to 
avoid an agreement is not particularly compelling.
 Moreover, Reuter and Baloga
Šmembers of the Union™s
 bargaining committee
Šboth testified that in March 2009 the 

Respondent was pressing the Union to reach a contract.  I
n-deed, the Respondent urged the Union to take a contract pr
o-posal to the membership and get it ratified, even if it was inco
n-sistent with t
he Respondent™s last best offer.  The Respondent 

argued that it would be in the Union™s best interest to reach a 
new co
llective
-bargaining agreement because doing so would 
nullify the decertification petition that was circulating among 
emplo
yees.  The fact
 that even the union witnesses called by 
the Ge
neral Counsel remembered that the Respondent was 
pressuring the Union to agree to a contract in March weighs 
heavily against accepting the General Counsel™s contention that 

the Respondent was attempting to avo
id an agre
ement at that 
time.  Moreover, the General Counsel produced no direct ev
i-dence, such as statements by the Respondent™s negotiators, 

showing that the Respondent™s strategy was to avoid an agre
e-ment, and certainly none sho
wing that the Company inse
rted 
the trailing costs issue on March 20 to further such a strategy.
 In reaching my determination, I considered that the R
e-spondent has not provided an explanation for the introdu
ction 
of the new d
emand.  Instead, the Respondent asserts that it had 
always
 maintained that the Union would have to pay the trai
l-ing costs
Šan assertion that, for the reasons discussed above, is 
simply not credible given the record evidence.  This weighs in 
favor of finding that the Respondent introduced the new d
e-
mand in an effor
t to avoid agreement.  See
 Mid
-Continent Co
n-crete
, 336 NLRB 258, 260 (2001) (ﬁWhere the proponent of a 

regressive proposal fails to provide an explan
ation for it, or the 
reason a
ppears dubious, the Board may weigh that factor in 
determining whether there h
as been bad
-faith bargaining.ﬂ), 
enfd. 308 F.3d 859 (8th Cir. 2002).  However, I conclude that 

in this case the evidence indicating that the R
espondent was 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 86 attempting to reach an agreement
Šincluding union officials™ 
testimony that the R
espondent was pressi
ng for a contract, and 
the state of negotiations generally
Šoutweighs the contrary 
inference arising from the Respo
ndent™s failure to provide a 
reason for introdu
cing the new demand.
 For the reasons discussed above, I find that the General 
Counsel has faile
d to show that, on about March 20, 2009, the 
Respondent violated Section 8(a)(5) and (1) by introducing a 
new demand that the Union absorb the R
espondent™s liability to 
pay accrued health insurance trailing costs.  That complaint 
alleg
ation should be dismi
ssed.
 C.  Authority of Respondent™s Subcommittee
 The complaint includes allegations that the Respondent vi
o-lated Section 8(a)(5) and (1) by ﬁfailing to cloak its represent
a-tives with the authority to make proposals and enter into bin
d-ing agreements,ﬂ and b
y ﬁsubmitting wri
tten proposals to the 
Charging Party without attempting to gain authority to do so.ﬂ  
In its brief, the General Counsel discusses these matters as facts 
bearing on the question of i
mpasse, but does not make any 
argument or cite any authori
ty for finding that the limits on the 
subcommittee™s authority constituted an ind
ependent violation 
of Section 8(a)(5) and (1).  The record shows that the Respon
d-
ent™s healthcare subcommittee had authority to enter into tent
a-tive agreements, but that, like
 the u
nion subcommittee, it could 
not enter into final, binding, agreements.  The General Counsel 
has not shown that this circumstance const
ituted a violation by 
the Respondent, or even that it is unusual in neg
otiations for a 
labor co
ntract.
 The allegatio
ns that the Respondent violated Section 8(a)(5) 
and (1) by ﬁfailing to cloak its representatives with the author
i-ty to make proposals and enter into binding agre
ements,ﬂ and 
by ﬁsubmitting written proposals to the Charging Party without 
attempting to gain 
authority to do soﬂ should be dismissed.
 CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Se
ction 2(2), (6) and (7) of the Act.
 2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Ac
t. 3.  The Respondent violated Section 8(a)(5) and (1) on 
March 1, 2009, by changing employees healthcare benefits 

without the U
nion™s consent and in the absence of a bona fide 
impasse.
 4.  The above unfair labor practice a
ffects commerce within 
the meanin
g of Section 2(6) and (7) of the Act. 
 REMEDY
 Having found that the Respondent engaged in an u
nfair labor 
practice, I find that it must be ordered to cease and desist and to 

take certain affirmative action designed to effectuate the pol
i-cies of the Act.  U
pon the Union™s request, the R
espondent 
should be required to retroactively rescind the unilateral chan
g-es to the healthcare benefits of unit e
mployees and make whole 
its employees for all monetary losses they have incurred as a 
result of the unlawful unil
ateral changes, as set forth in 
Ogle 
Protective Services
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(1971) and 
Kraft Plumbing & Heating
, 252 NLRB 891 (1980), 
enfd. 661 F.2d 940 (9th Cir. 1981), with interest as computed in 
New Horizons for the R
etarded
, 283 
NLRB 1173 (1987).
 The General Counsel requests an order providing the unit 
employees with ﬁquarterly compound interestﬂ for all monetary 

losses.   It is the Board™s current practice to award simple inte
r-est rather than compound interest.  The Board has rec
ently co
n-sidered, and rejected, arguments to alter this pra
ctice.  
Cadence 
Innovation, LLC
, 353 NLRB 703, 703.at fn.1 (2009); 
Rogers 
Corp.
, 344 NLRB 504 (2005).  I am bound to follow Board 
precedent on the subject.  See 
Hebert Industrial Insul
ation
 Corp.
, 312 NLRB 602, 608 (1993)
; Lum
ber & Mill E
mployers 
Assn.
, 265 NLRB 199 fn. 2 (1982)
, enfd. 
736 F.2d 507 (9th Cir. 
1984)
, cert. denied 
469 U.S. 934 (1984)
; Los Angeles New 
Hospital
, 244 NLRB 960, 962 fn. 4 (1979)
, enfd. 
640 F.2d 
1017 (9th Cir. 1981)
. On these findings of fact and concl
usions of law and on the 
entire record, I issue the following recommended O
rder.
24 ORDER
 The Respondent, Comau, In
c., Southfield, Michigan, its o
f-ficers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a) Unilaterally and unlawfully changing the terms and co
n-ditions of employment of its  employees who are repr
esented 
by the Automated Systems Workers 
Local 1123, a div
ision of 
Michigan Regional Council of Carpenters, United Brotherhood 
of Carpenters and Joiners of America (the Union).
 (b) In any like or related manner inte
rfering with, restraining, 
or coercing employees in the exercise of the rights gua
ranteed 
them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act. 
 (a) Upon request by the Union, retroactively rescind any 
and/or all healthcare benefits that the Respondent unilaterally 
imple
mented on March 1, 2009, and restore, honor and conti
n-ue the healthcare benefits that were set forth in the colle
ctive
-bargaining agreement that went into effect on March 7, 2005.  
Maintain the restored healthcare benefits until such time as the 
parties co
mplete a new agreement, good
-faith bargaining leads 
to a bona fide i
mpasse, or the Union agrees to changes.
 (b) Make bargaining unit employees whole for any monetary 
losses they suffered as a result of the unlawful unilateral chan
g-es to their healthcare be
nefits, with interest, in the manner set 
forth in the remedy section of the decision.
 (c) On request, bargain with the Union as the exclusive re
p-resentative of the employees in the following appropr
iate unit 
concerning terms and conditions of employment an
d, if an u
n-derstanding is reached, embody the unde
rstanding in a signed 
agreement:
  All full
-time and regular part
-time production and 
maintenance employees, inspectors, and field service e
m-ployees, employed by Respondent at and out of its facil
i-24 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, 
as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
                                                             COMAU
, INC
. 87 ties locat
ed at 20950, 21000, and 21175 Telegraph Road, 
Southfield, Michigan; and 42850 West Ten Mile Road, 
Novi, Michigan; and machinists currently working at its 
44000 Grand River, Novi, Michigan, facility who formerly 
worked at its facility located at 21175 Teleg
raph Road, 
Southfield, Michigan; but excluding all office clerical e
m-
ployees, and guards and supervisors as defined in the Act.
  (d) Preserve and, within 14 days of a request, or such add
i-tional time as the R
egional Director may allow for good cause 
shown,
 provide at a reasonable place desi
gnated by the Board 
or its agents, all payroll records, social security payment re
c-ords, tim
ecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 

in electroni
c form, necessary to analyze the amount of mon
e-tary r
elief due under the terms of this Order.
 (e) Within 14 days after service by the Region, post at its f
a-cil
ities located at 20950, 21000, and 21175 Telegraph Road, 
Southfield, Michigan; 42850 West Ten Mil
e Road, Novi, Mic
h-igan; and 44000 Grand River, Novi, Mich
igan, copies of the 
attached notice marked ﬁAppendix.ﬂ
25  Copies of the n
otice, on 
forms pr
ovided by the Regional Director for Region 7, after 
being signed by the Respondent™s authorized represent
ative, 
shall be posted by the Respondent and maintained for 60 co
n-secutive days in conspicuous places including all places where 

notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed any of the facilities 
involved in these proceedings, the Respondent shall dupl
icate 
and mail
, at its own expense, a copy of the notice to all current 
employees and former employees employed by the Respondent 

at the closed facilities at any time since March 1, 2009.
 (f) Within 21 days after service by the Region, file with the 
Regional Director a 
sworn certification of a respons
ible official 
on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply.
 IT IS FURTHER ORDERED
 that the complaint is dismissed ins
o-far as it alleges violations of the Act not specif
icall
y found.
  APPENDIX
 NOTICE TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 25 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by 
Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 An Agency of the United States Government
  The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this
 No-tice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees for your benefit and 
protection
 Choose not to engage in any of these protected activ
i-ties
  WE WILL NOT
 unilaterally and unlawfully change the terms 
and conditions of employment of our employees who are repr
e-sented by the Automated Systems Workers Local 1123, a div
i-sion of Michigan Regional Council of Carpenters, United 

Brotherhood of Carpenter
s and Joiners of America (the Union).
 WE WILL NOT
 in any like or related manner interfere with, r
e-strain, or coerce you in the e
xercise of the rights guaranteed 
you by Section 7 of the Act.
 WE WILL 
upon request by the Union, retroactively rescind 
any and/o
r all healthcare benefits that we unilaterally impl
e-mented on March 1, 2009, and restore, honor and continue the 
healt
hcare benefits that were provided under the collective 
bargaining agreement that went into effect on March 7, 2005.  
WE WILL 
mai
ntain the 
restored healthcare benefits until such 
time as the parties complete a new agreement, good
-faith ba
r-gaining leads to a valid impasse, or the Union agrees to chan
g-es.
 WE WILL 
make you whole for any monetary losses you su
f-fered as a result of the unlawful un
ilateral changes to your 
healthcare benefits, plus interest.
 WE WILL
, on request, bargain with the Union and put in wri
t-ing and sign any agreement reached on terms and cond
itions of 
emplo
yment for our employees in the bargaining unit:
  All full
-time and re
gular part
-time production and 
maintenance employees, inspectors, and field service e
m-ployees, employed by us at and out of our facilities located 
at 20950, 21000, and 21175 Tel
egraph Road, Southfield, 
 Michigan; and 42850 West Ten Mile Road, Novi, Mich
i-gan; and machinists cu
rrently working at our 44000 Grand 
River, Novi, Michigan, facility who formerly worked at 
our facility located at 21175 Telegraph Road, Southfield, 
Michigan; but excluding all office clerical e
mployees, and 
guards and supe
rvisors as def
ined in the Act.
  COMAU
, INC.                                                             